Case 1:19-cr-00651-LTS Document 296 Filed 07/23/20 Page 1 of 5
Case 1:19-cr-00651-LTS Document 296 Filed 07/23/20 Page 2 of 5
Case 1:19-cr-00651-LTS Document 296 Filed 07/23/20 Page 3 of 5
             Case 1:19-cr-00651-LTS Document 296 Filed 07/23/20 Page 4 of 5




        5.       Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of20

years from the entry ofjudgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event ofthe death ofthe Defendant, the Defendant's estate will be held responsible for any unpaid

balance ofthe restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release ofthat liability.


        6.       Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests ofvictims, the Schedule ofVictims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order ofthis Comi.

       AGREED AND CONSENTED TO:

       GEOFFREY S. BERMAN
       United States Attorney for the
       Southern District ofNew York



       One Saint Andrew's Plaza
       New York, NY 10007
       Tel.: (212) 637-2334

       DRAGOS DIACONU

       By:�\E,:M
       Dragos Diaconu




                                                   4
Case 1:19-cr-00651-LTS Document 296 Filed 07/23/20 Page 5 of 5




/s/ Laura Taylor Swain                         7/21/2020
